India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda, Maryland 20814 Phone: 301-983-0998 Fax: 240-465-0273 August 30, 2011 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attn:Rufus Decker Accounting Branch Chief Re:India Globalization Capital, Inc. Form 10-K for the Year Ended March 31, 2011 Filed July 14, 2011 Definitive Proxy Statement on Schedule 14A Filed August 1, 2011 File No. 1-32830 Dear Mr. Decker: This letter is in response to the letter from the Staff of the Securities and Exchange Commission (the “Commission”) to India Globalization Capital, Inc. (the “Company") dated August 11, 2011 (the “Comment Letter”) with respect to the above-referenced filings.In the Comment Letter you requested that the Company either respond to the comments set forth therein within 10 business days or indicate when it will provide the requested response.The Company subsequently called Ernest Greene on August 26, 2011 requesting a minimum of an additional 10 days to respond to the Comment Letter.Per Mr. Greene’s voice mail of today we are writing to request an extension in the time to respond to the Comment Letter to Tuesday, September 6, 2011.At the time that the Company received the Comment Letter, it was in the process of finalizing its Form 10-Q for the quarter ended June 30, 2011, which was the first 10-Q for which it was required to provide XBRL files.In addition, the Company has been reviewing a possible acquisition which has required consider travel time by our management and other key members of our staff.We would appreciate the Staff’s cooperation in permitting the Company to have additional time to respond to the comments. Very truly yours, INDIA GLOBALIZATION CAPITAL, INC. /s/Ram Mukunda Ram Mukunda, CEO
